Decree reversed. This is an appeal by the libellant from a decree dismissing a libel for divorce for cruel and abusive treatment. The libellant filed a request for a report of material facts. The judge filed a brief report, which this court ordered amplified. G. L. c. 231, § 125A, inserted by St. 1949, c. 171, § 1. The judge has filed an additional report. Still not enough appears in the two reports to enable us to reach a proper conclusion. Watkins v. Simplex Time Recorder Co. 316 Mass. 217, 224-225, and cases cited. Minot v. Minot, 319 Mass. 253, 258. Turgeon v. Turgeon, 326 Mass. 384, 386. Bendslev v. Commissioner of Pub. Safety, 331 Mass. 261, 266-267. American Employers’ Ins. Co. v. Cohen, 334 Mass. 417, 421. Frank v. Frank, 335 Mass. 130, 136-137. We think that the case should be heard again.